Bijur, J.
This action is brought to recover $2,000, the amount of an insurance policy issued on the life of one Aaronson.
The court submitted to the jury two questions:
*2291. Did the applicant make a false answer to the question “ How long since you consulted or have had the care of a physician? ” to which his answer had been “ as above ” meaning last summer. The application was made January 24,1911.
2. Was the defendant’s exhibit B, namely, the application containing among others this question and answer, the application for the policy in suit?
As the defense was, in substance, fraud or false representations inducing the making of the policy, it is evident that, if the jury answered either of the above questions in the negative, the verdict must have been for defendant, and it was for the defendant, it is clear that the jury must have answered either or both of these questions in the negative. The application containing the question and the answer complained of was not annexed to the policy. The plaintiff-appellant contends that therefore under section 58 of the Insurance Law it was not,available to the defendant as a false representation tending to defeat the validity of the policy. I cannot, however, agree with this contention.
I find nothing in the case of Becker v. Colonial Life Ins. Co., 153 App. Div. 382, to sustain that construction. On the contrary, the Becker case, as I read it, decides merely that where a policy recites that it is issued “ in consideration of the application therefor which is hereby made a part of this contract,” statements made by the assured in other papers or other applications are necessarily immaterial as representations ; by the express terms of the contract, it is agreed that they have not been relied upon, and, therefore, they cannot be availed of by the insurer to avoid the policy.
It seems to me, however, that where- the policy contains no such recital, false representations made to induce its issuance, and whether oral or in a paper not *230attached to the policy, may, if material, be relied upon by the insurer to defeat a recovery. The statute does not in terms or impliedly relate to such contingency.
The case of Wheelock v. Home Life Ins. Co., 131 N. W. Rep. 1081 (Minn. 1911), construing the Minnesota Law of 1907, cited by the appellant, has no bearing upon the present controversy, because the language of the Minnesota statute is altogether different from ours in this respect. • The same consideration renders unavailable as precedents many other cases cited by the appellant in the courts of sister states. So far, therefore, as the question of law raised by the order setting aside the verdict is concerned, I think that the learned trial court was right.
On the question of the falsity of the statements made by the applicant in answering the. question: “ How long since you consulted or have had the care of a physician? ”, I think that his answer was plainly a misrepresentation of the truth. The question itself is unambiguous, under the circumstances disclosed in this case, and the reasoning in the case of Stewart v. Equitable Mutual Life Assn., 110 la. 528, is, therefore, inappropriate, even if we were inclined to adopt it as correct.
Nor was the ailment for which the assured had in the intervals consulted an eye specialist a mere casual one. The uncontradicted evidence is that he had visited distinguished specialists two or three times a week for months, and but one week prior to his application had been introduced for examination at a clinic at which forty or fifty physicians were present. He must have been well aware of the fact that he had some serious illness, information of the existence of which he wilfully suppressed.
This consideration, however, is insufficient to support the order of the learned trial judge setting the *231verdict aside, for, as to the second question submitted to the jury — not only does the evidence fail to establish that the misrepresentation complained of by the defendant was made in the application for the policy on which this suit is brought, but, on the contrary, the evidence of the defendant’s medical supervisor at a crucial point is as follows: “ The answers in that
report relate to an application for a thousand dollars. Such application is not the one upon which a two thousand dollar policy was issued. ’ ’
In this state of the record, I do not see how any verdict other than one for the defendant could have been rendered or be sustained. I believe, therefore, that the order setting aside the verdict should be reversed, with costs, and the verdict reinstated, with costs.
Gerard, J., concurs.